DETAILED ACTION
This office action is in response to application filed on 9/12/2019.
Claims 1 – 9 are pending.
Priority is claimed as 371 application of PCT/JP2018/022941 (filed on 6/15/2018), which claims priority to Japanese application JP2017-122235 (filed on 6/22/2017).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relatively small degree of deviation" in claims 1 and 7 is a relative term which renders the claim indefinite. The term "relatively small degree of deviation" is not defined by the claim, the specification does not provide a standard for ascertaining the 
Claims 2 – 6, 8 and 9 suffer from the same deficiency due to dependency to claims 1 and 7.

Allowable Subject Matter
Claims 1 – 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Boutin et al (US 20160098292) teaches scheduling a suitable server for a given task by using expected server performance information for tasks of a particular task category to determine an estimated completion time for the task on a particular server.
Gao et al (USPAT 10871988) teaches using stored expected runtime for each of a plurality of CPUs to execute one standard computation unit for a particular category of tasks, and select a particular CPU to perform the task based on the excepted runtime.
Lu et al (US 20180039520) teaches scheduling data processing job to processors according to current resource status for each processor and the nature of the data processing jobs.

Li et al (US 20150178419) teaches estimate a completion time for a MapReduce job by building a general MapReduce performance model.
Chen et al (US 20180246765) teaches selecting a job having a longest job completion time based on a shortest task completion time for the data processing tasks included in the selected job; selecting, from unscheduled data processing tasks for the selected job, a data processing task having a longest task completion time based on shortest task completion times for the unscheduled data processing tasks for the selected job; and scheduling the selected data processing task for execution at the data processing location of the plurality of data processing locations corresponding to the selected data processing task's shortest completion time and having available processing resources.
Shih et al (US 20170357530) teaches selecting execution parameter based on an execution history for a plurality of prior tasks performed for a plurality of clients.
He et al (US 20140201753) teaches collecting at least one parameter associated with availability of a plurality of computing resources to calculate an effective processing time each computing resource can provide to each job, and allocate computing resources to the multiple jobs so that they are completed at a same or an approximate time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/           Primary Examiner, Art Unit 2196